ORDER

PER CURIAM.
Thomas P. Lebon (Appellant) appeals from the judgment entered by the trial court upon a jury verdict finding him *306guilty of second-degree burglary, stealing, and possession of burglar’s tools. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in the admission of evidence nor err in denying Appellant’s motion to dismiss based on the Uniform Mandatory Disposition of Detainers Law. State v. Kelly, 367 S.W.3d 629, 630 (Mo.App.E.D. 2012); State v. McKay, 411 S.W.3d 295, 300 (Mo.App.E.D. 2013). An extended opinion , would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decisión tó the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).